Case: 1:19-cv-00372-DRC-SKB Doc #: 49 Filed: 07/14/20 Page: 1 of 2 PAGEID #: 653




                                 IN THE UNITED STATES DISTRICT COURT
                                  FOR THE SOUTHERN DISTRICT OF OHIO
                                           WESTERN DIVISION


JULIE KELLY,                                                 Civil Case No. 1:19-cv-00372
                                                             Judge Douglas R. Cole
                        Plaintiff,                           Magistrate Judge Stephanie Bowman

v.                                                           DEFENDANT FIRST DATA
                                                             CORPORATION’S DISCLOSURE
FIRST DATA CORPORATION,                                      STATEMENT

                        Defendant.



             Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and S.D. Ohio Civ. R. 7.1.1,

Defendant First Data Corporation (“First Data”) states as follows:

             1.         First Data is a non-governmental corporate entity. First Data is a wholly owned

subsidiary of Fiserv, Inc (“Fiserv”).

             2.         Fiserv, a publicly-held corporation, is a non-governmental corporate entity.

Kohlberg Kravis Roberts & Co. L.P., a publicly-held entity, directly and/or indirectly owns more

than ten percent (10%) of the stock of Fiserv.

             Dated: July 14, 2020

                                                      Respectfully submitted,

                                                      /s/ Laura E. Salzman
                                                      Laura E. Salzman (0095304)
                                                      ROETZEL & ANDRESS, LPA
                                                      250 East Fifth Street, Suite 310
                                                      Cincinnati, OH 45202
                                                      Telephone: (513) 361-0200
                                                      Facsimile: (513) 361-0335
                                                      Email: lsalzman@ralaw.com




                                                         1
36628879.2 07/14/2020
15342354 _1
Case: 1:19-cv-00372-DRC-SKB Doc #: 49 Filed: 07/14/20 Page: 2 of 2 PAGEID #: 654




                                                 Gary B. Eidelman, Esq. (pro hac vice)
                                                 Michael P. Cianfichi, Esq. (pro hac vice)
                                                 SAUL EWING ARNSTEIN & LEHR LLP
                                                 500 East Pratt Street, Suite 900
                                                 Baltimore, Maryland 21202
                                                 Telephone: (410) 332-8975
                                                 Facsimile: (410) 332-8976
                                                 gary.eidelman@saul.com
                                                 michael.cianfichi@saul.com

                                                 Counsel for Defendant, First Data Corporation


                                   CERTIFICATION OF SERVICE

             I hereby certify that on July 14, 2020, the foregoing was electronically filed with the

Court’s CM/ECF system and the system will send electronic notification to all parties and

counsel of record via the Court’s electronic filing system, and I further certify that the foregoing

was served on Plaintiff Julie Kelly by electronic mail.

                                                         /s/ Laura E. Salzman
                                                         Laura E. Salzman




                                                   -2-
36628879.2 07/14/2020
15342354 _1
